DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 10/12/2021 is acknowledged.
Claims 1-19 are pending.
Applicant’s election without traverse of Group 3, claims 3 and 17-19 in the reply filed on 10/12/2021 is acknowledged.
Claims 1-2 and 4-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.
Claims 3 and 17-19 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 3, and 17-19 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
Claim 3 recites a method of assessing the level in a sample of water of a useful, biophysical activity that can be present in the sample of water and that is referred to a KELEA because it is consistent with the absorption into the water of added amounts of an environmentally derived, “Kinetic Energy Limiting Electrostatic Attraction” force that presumably leads to a relative loosening of the intermolecular hydrogen bonding between the water molecules.
The assay method comprises the steps of:
obtaining commercially available lidocaine powder; 
sprinkling a few (approximately 4-10 per square inch of water surface) particles of lidocaine powder onto the surface of the water; 
macroscopically and/or microscopically observing the lidocaine particles for the speed, extent, and duration of their movements across the surface of the water and for repetitive attachments and dis-attachments of particles from one another; and
directly correlating the extent of the movements and the attachments and dis-attachments of the particles with the KELEA activity of the water
The KELEA testing is deemed negative if the lidocaine particles simply remain stationary on the surface of the water, and the testing is deemed highly positive if all of the particles continue to show very rapid and extensive movements with repetitive attachments and dis-attachments to one another for periods beyond several minutes; with intermediary levels of KELEA in the water being positively correlated with the relative speed, extent, and duration of both the lidocaine particle movements and their repetitive attachments and dis-attachments from one another. 

The terms “useful, biophysical activity” are vague and do not refer to any specific, credible, or practical utility. 
The claims refer to directly correlating the extent of the movements and the attachments and dis-attachments of the particles with the KELEA activity of the water.
However, the specification explains that “kinetic energy limiting electrostatic attraction”, or KELEA, is a life force energy and may also be referred to as “chi, prana, mana, vital energy, orgone, etc.” See specification, e.g., pg. 9. There does not appear to be any scientific evidence, or acceptance, for the existence of life force energy, chi, prana, mana, vital energy, etc. Within this framework, it is concluded that KELEA does not exist. In this framework, the claimed method refers to a method for measuring something (a form of energy) which does not exist. Therefore the claimed method appears to be inoperable since the effect of the claimed method is to measure something which does not exist.

Claims 3 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The claimed invention lacks a specific, substantial, and credible utility. One skilled in the art would not immediately appreciate why the invention is useful based on the description.
Claim 3 refers to assessing the level in a sample of water of a useful, biophysical activity referred to as KELEA.
The specification does not disclose any specific useful, biophysical activity. The specification posits the water has enhanced biological and other energy based properties when compared to regular water due to an intrinsic change in the water and not to the presence or absence of additional compounds in the water. See specification, ¶ bridging pp. 10-11. 
	There is no clear definition of specific biophysical activity, enhanced specific biological properties or specific energy based properties. 
	Based on these findings, a person of ordinary skill in the art would not accept that the disclosed invention is currently available for assessing the level in a sample of water of a useful, biophysical activity.
Claims 3 and 17-19 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claims 3 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature or natural phenomenon without significantly more. 
The claims are directed to a method which is a statutory class.
To the extent that KELEA may exist, the claim(s) recite(s) a natural phenomenon, i.e., the correlation between the extent of the movements and the attachments and dis-attachments of lidocaine particles on water with the KELEA activity of the water. This judicial exception is not integrated into a practical application because the steps of i) obtaining lidocaine powder, ii) sprinkling particles of lidocaine powder onto the surface of the water, and iii) macroscopically and/or microscopically observing the lidocaine particles for the speed, extent, and duration of their movements across the surface of the water and for repetitive attachments and dis-attachments of particles from one another do not add meaningful limitation to the method as they are insignificant extra solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not integrate the correlation into a practical application of the natural phenomenon. In this regard, the particles may simply remain stationary on the surface of the water which means steps i)-iii) are insignificant to any alleged KELEA activity of the water. The additional steps i)-iii) do not change the alleged KELEA activity of the water, provide an apparent advantage in determining the alleged KELEA activity of the water, or produce a practical result. The specification adds that “with experience, this assay can provide a reliable semi-quantitative estimation of the level of water activation” (specification, pg. 12) which suggests any correlation appears to be subjective. As a result, the additional steps, when viewed as a whole, do not appear to integrate the correlation into a practical application or result in a process which adds meaningful limitation to the natural correlation between the particle movements and the KELEA activity of the water.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 includes the limitation of particles of compounds that show comparable movement activities as does lidocaine when sprinkled onto KELEA activated water are used as an alternative to the use of lidocaine in the assay for KELEA activity of a fluid. 
The specification does not appear to identify any compounds or particles that show comparable movement activities as does lidocaine when sprinkled onto KELEA activated water, for determining KELEA activity for any fluid.
There is no disclosure of actual data which demonstrates the degree of speed, extent, and duration, i.e., an objective, quantitative basis, which would allow one skilled in the art to correlate the purported lidocaine powder movement with an objective level of KELEA. Thus one skilled in the art is unable to predict which particles or compounds would have similar activity in a quantitative manner.
To the extent that KELEA may exist, the force is, at best, poorly understood. On the basis of this poor understanding, one skilled in the art is unable to predict which particles or compounds would behave similarly to lidocaine on KELEA activated water in a test of any fluid.
Since there does not appear to be any concrete evidence that KELEA exists, there does not appear to be any disclosure of identifying characteristics sufficient to show that Applicant was in possession of compounds or particles that show comparable movement activities as does lidocaine when sprinkled onto KELEA activated water.
Consequently, the specification does not appear to establish that Applicant was in possession of the invention claimed as of the filing date of the presently claimed invention. 

Claims 3 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 17-19 use the term KELEA. However the meaning of this term is unclear. 
The specification indicates “kinetic energy limiting electrostatic attraction”, or KELEA, is a life force energy and may also be referred to as “chi, prana, mana, vital energy, orgone, etc.” See specification, e.g., pg. 9.
On the other hand, the specification refers to KELEA as the energy which prevents the fusion and elimination of electrostatically attracted opposite electrical charges. See specification, pg. 11, ¶ 2.
In contrast to these meanings, claim 3 refers to KELEA as a useful, biophysical activity. However, this explanation is vague and unclear.
It is entirely unclear what meaning of the term KELEA has. One skilled in the art is not reasonably apprised of the metes and bounds for which Applicant is claiming protection since it is not clear what the method is measuring. 
Clarification is required.

Claims 3 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 includes the recitation of “such as” with reference to commercially available lidocaine powder. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Clarification is required.

Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 refers to the method of claim 3 in which the assay using lidocaine powder is used to determine the relative level of KELEA activation of naturally available untreated water. 
It is not clear what constitutes treated water. Therefore, one is not reasonably apprised of the scope of the term untreated water. 
Claim 17 does not clearly recite an active step, therefore it is not clear what manipulative steps are required to meet the limitations of claim 17. 
It is not clear what the relative level of KELEA refers to. The phrase "relative level of KELEA activation" in claim 17 is a relative phrase which renders the claim indefinite.  The term "KELEA" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is entirely unclear what meaning of the term KELEA has. Therefore, the claim refers to relative levels of an unknown without any objective standard for ascertaining whether a particular water has a high or low degree of KELEA.
Clarification is required.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the method of claim 3 in which the assay using lidocaine powder is used to determine the effectiveness of different methods that are intended to increase the KELEA level of water. It is not clear which methods “that are intended to increase the KELEA level of water” are encompassed by claim 18. Since there does not appear to be any known methods for increasing the KELEA levels of water, one skilled in the art is not reasonably apprised of the scope of protection sought by Applicant.
Clarification is required.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 refers to particles of compounds that show comparable increased movements activities as does particles of lidocaine when sprinkled onto KELEA activated water.
As discussed previously, the meaning of the term KELEA is unclear. Additionally, the phrase "show comparable increased movements activities as does particles of lidocaine" in claim 19 is a relative phrase which renders the claim indefinite.  The term "KELEA" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is entirely unclear what meaning of the term KELEA has. There is no objective standard disclosed for determining the degree to which increased movement activity must be similar to that of particles of lidocaine in order to be considered “comparable” within the meaning of claim 19.
Clarification is required.

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 3 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Truant, US 3136691.
	Truant teaches a method including the step of adding lidocaine to water and observing that the lidocaine dissolved. See Truant, e.g., example 2. The recited step of obtaining lidocaine is implied since the method requires adding lidocaine to water. The recited step of directly correlating the extent of movements and the attachments and dis-attachments of the particles with the KELEA activity of the water is a mental step which does not require any further manipulative step beyond those found in the method disclosed by Truant. 
	Applicable to claim 17: Truant teaches the method practiced with distilled water which appears to be naturally available untreated water. 
	Applicable to claim 18: Truant teaches the method practiced with carbon dioxide saturated water at 4 degree centigrade (Truant, e.g., example 4). This appears to be water which is different from that used in example 3 since the water in example 3 is not carbon dioxide saturated.
	Applicable to claim 19: Truant teaches the method additionally practiced with sodium bicarbonate which also dissolves like that of the lidocaine (Truant, e.g., example 4). This appears to be a compound that shows comparable movement activities as does the lidocaine when added to the water.
	Truant anticipates the subject matter of claims 3, and 17-19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, US 20140010922 A1. 
	Martin teaches assays for KELEA in water, the method comprising monitoring surface tension and internal movements by sprinkling fine particles onto the surface of the water. In activated water, the particles move in various directions, aggregate, dis-aggregate, and re-aggregate. See Martin, e.g., 0058. Thus Martin teaches a method for assaying water for KELEA, the method comprising sprinkling a powder on the surface of the water and observing the powder for movement including aggregation, de-aggregation, and re-aggregation which corresponds to the markers in the presently claimed method for KELEA activity. The reference clearly teaches a is a direct correlation between the movement and behavior of the particles and KELEA activity of the water sample.
	With respect to the selection of lidocaine, Martin teaches similar observations for added xylocaine (lidocaine), wherein fine needles of added xylocaine (lidocaine) exhibit behavior similar to red dye, e.g., reversible electrostatic bonding process (Martin, e.g., 0042).
	Further, Martin suggests xylocaine (lidocaine) is useful for enhancing and retention of the intrinsic energy activity of fluids (Martin, e.g., 0032 and 0052). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify an assay method as understood from Martin by obtaining lidocaine and sprinkling lidocaine powder onto a sample of water with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because Martin suggests lidocaine will behave similarly to neutral red dye in determining the kinetic energy of a water sample. The skilled artisan would have further been motivated by the suggestion in Martin that lidocaine is useful for enhancing the desired intrinsic energy activity of fluids. The skilled artisan would have had a reasonable expectation of success since Martin suggests lidocaine behaves similarly to neutral red dye in the activated fluid systems. 
Applicable to claim 17: Martin teaches the assay for determining levels of KELEA of water prior to being treated (Martin, e.g., 0037). 
Applicable to claim 18: Martin teaches the assay for evaluating the level of activation of water which had been treated by a variety of activation methods (Martin, e.g., 0037).
Applicable to claim 19: Martin teaches neutral red dye and lidocaine exhibit similar behaviors which are correlated to KELEA levels of the water (Martin, e.g., 0042). It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the assay method by sprinkling another powder such as neutral red dye on the water sample with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification with a reasonable expectation of success because Martin suggests neutral red dye and lidocaine exhibit similar observable behaviors for assaying the kinetic energy of water.
Accordingly, the subject matter of claims 3 and 17-19 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615